DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 12/02/2020.
Claims 1-20 are presented for examination.
Preliminary Amendments
Applicants preliminary amendments relating to specification and claims have been considered and are entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-8, 10, 12-15, 17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:

1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 

Step 2A prong 1: does the claim recite a judicial exception?

In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 

Claim 1:
A method of designing a fire suppression system, the method comprising: 
determining nozzle placement for nozzles of a fire suppression system within a location; 
determining piping placement for pipes of the fire suppression system within the location; 
determining whether the nozzle placement or piping placement violate a constraint; and 
generating a map displaying the nozzle placement and the piping placement on a computing device.

Claim 1 recites determining nozzle placement for nozzles of a fire suppression system within a location; determining piping placement for pipes of the fire suppression system within the location; determining whether the nozzle placement or piping placement violate a constraint. Each of these limitations, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “determining” in the context of the claim encompasses an observation/evaluation which encompass a user manually and/or mentally processing information.

Step 2A prong 2: Does the claim recite additional elements that integrate the judicial exception/Abstract idea into practical application?
The claim recites additional element of “generating a map displaying the nozzle placement and the piping placement on a computing device”. The limitation represents extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (See MPEP 2106.05(g)).

The additional element, alone and in combination, fail to integrate the abstract idea into a practical application. Thus, the claim is directed to an abstract idea.

Step 2B: Do the additional elements, considered individually and in combination, amount to significantly more than the judicial exception?

As discussed above with respect to integration of the abstract idea into practical application, the additional element of “generating a map displaying the nozzle placement and the piping placement on a computing device” amounts to insignificant extra-solution activity as WURC activity similar to “presenting offers and gathering statistics” (see MPEP 2106.05(d)(II)).

The additional elements, alone and in combination, fail to amount to significantly more than the judicial exception. Thus, the claim is cannot provide an inventive concept.

For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.
With respect to claim 3, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “receiving an input from a user adjusting at least one of the nozzle placement and the piping placement”. The “receiving” may be considered generic computer function implemented with generic computer components that apply the abstract idea to in a manner recited with a high-level of generality.

With respect to claim 5, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. Each of these limitations, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).

With respect to claim 6, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. Each of these limitations, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).

With respect to claim 7, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The limitation, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).

With respect to claim 8, similar analysis as claim 1 applied. Further, claim 8 recites additional elements of “processor” and “memory”. These additional elements are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “processor” and “memory” amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept.

With respect to claims 10, 12-15, 17, and 19-20, similar analysis as claims 1, 3, and 5-7 applied.

Additional 35 USC 101 rejection:
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim recites a “computer readable medium” which appears to cover both transitory and non-transitory embodiments.  While Applicant’s specification may or may not provide examples of a medium as claimed, such examples do not explicitly define the term.
The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of the term, particularly when the specification is silent of an explicit definition.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim is not statutory under 35 U.S.C. § 101.  See In re Nuijten, 84 USPQ2d 1496 (Fed. Cir. 2007) (“[a] signal with embedded supplemental data” require some carrier of information, since “signal” implies conveyance of information, which in turn requires physical carrier, such as electromagnetic wave, on which information is embedded; however, claims do not specify what carrier element is to be used, since limitations address signal's informational content alone, and therefore any tangible means of information carriage, such as electrical signals, modulated electronic waves, or pulses in fiber optic cable, will suffice for all claims at issue.) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009, p.2.

The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggest the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation “non-transitory” to the claim.  Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6, 567, 772 issued to Hoeft et al (Herein referred as Hoeft’772 et al) in view of US Patent No. 7,171,341 issued to Hoeft341 et al (Herein referred as Hoeft’341 et al).

1.  Hoeft’772 et al discloses a method of designing a fire suppression system, the method comprising: 
determining nozzle placement for nozzles of a fire suppression system within a location (See: col. 7 lines 19-67, a drawing 10 having a new layout of elements or by loading an existing layout of elements,… all sprinklers, hoses, hydrants, and nozzles of the drawing that are flowing on the basis that respective properties have been set to “open” 22, are then located by the computer….the computer then determines and displays graphically and numerically….devices within the remote area cursor such as sprinklers having an automatic properties designation are then located 40, the hydraulic performance of the system resulting from the open 22, or automatic 16, flowing fittings is then calculated 42….these steps may be repeated until a location in the drawing for the remote area elements is determined by the user…..optimizing the maximum hydraulic performance of a system comprises selecting an element, or layout of elements, and optimizing the design according to the hydraulic of the system);
determining piping placement for pipes of the fire suppression system within the location (See: Col. 2 lines 52-65, optimize the pipe delivery elements..; Col. 4 lines 19-21, Fig. 7 is a preferred flowchart for the optimization of selected pipes based on the dynamic analysis of hydraulic performance using the flowing elements; Col. 6 lines 55-65, an existing layout of elements is preferably added as a drawing 10 through the use of a design wizard,… the effect of the wizards is to create repetitious grids of piping, in the drawing, which are typically found in systems of the desired designed; Col. 7 lines 32-67, devices within the remote area cursor such as sprinklers having an automatic properties designation are then located 40, the hydraulic performance of the system resulting from the open 22, or automatic 16, flowing fittings is then calculated 42….these steps may be repeated until a location in the drawing for the remote area elements is determined by the user…..optimizing the maximum hydraulic performance of a system comprises selecting an element, or layout of elements, and optimizing the design according to the hydraulic of the system); 
determining whether the nozzle placement or piping placement violate a constraint (See: Col. 7 lines 32-46, the computer visually indicates the flowing sprinklers, using lines which extend in a radial manner from the sprinkler head, and provides a display which includes the outflow and pressure of the element, the weakest sprinkler is also easily identified by highlighting the outflow and pressure relative to the sprinkler 20).
Hoeft’341 et al discloses the nozzle placement and the piping placement. However, Hoeft et al does not specify generating a map. Hoeft2 et al discloses generating a map displaying the components on a computing device (See: Col. 5 line 55 through Col. 6 line 8, Fig. 9 a diagram showing an illustration of a display on the display unit of a sprinkler system pipe layout design in a case where the source and target pipes…the elements have distinctive properties that enable the three-dimensional pipe diameter and the coordinates (x, y, z) for location of each pipe end for each pipe layout object in the drawing, the drawing is displayed on the display device).
It would have been obvious before the effective filing date to combine design of piping swing joint intersections as taught by Hoeft’341 et al to system for dynamic analysis of hydraulic performance in a CAD fire sprinkler system model of Hoeft’772 al would be to modify and consolidate the piping layout object segments for use in an actual construction (Hoeft’341 et al, Col. 2 lines 4-6).

2.  Hoeft’772 et al discloses the method of claim 1, further comprising: activating an alert when at least one of the nozzle placement and the piping placement violate a constraint (See: Col. 7 lines 32-46, the computer visually indicates the flowing sprinklers, using lines which extend in a radial manner from the sprinkler head, and provides a display which includes the outflow and pressure of the element, the weakest sprinkler is also easily identified by highlighting the outflow and pressure relative to the sprinkler 20; Col. 9 lines 35-39, a color-coded piping display are preferably used to enable the user to easily visualize the hydraulic data collected for an element, for example, pipes flowing at different velocity are distinctly colored according to the respective flow rates, pressure, velocity and flow of liquid within the pipe).  

3.  Hoeft’772 et al discloses the method claim 1, further comprising: receiving an input from a user adjusting at least one of the nozzle placement and the piping placement (See: Col. 9 lines 3-16).  

4.  Hoeft’772 et al discloses the method of claim 3, wherein after receiving an input from a user, the method further comprises: determining whether the nozzle placement or piping placement violate a constraint (See: Col. 7 lines 32-46, the computer visually indicates the flowing sprinklers, using lines which extend in a radial manner from the sprinkler head, and provides a display which includes the outflow and pressure of the element, the weakest sprinkler is also easily identified by highlighting the outflow and pressure relative to the sprinkler 20); and activating an alert when at least one of the nozzle placement and the piping placement violate a constraint (See: Col. 7 lines 32-46, the computer visually indicates the flowing sprinklers, using lines which extend in a radial manner from the sprinkler head, and provides a display which includes the outflow and pressure of the element, the weakest sprinkler is also easily identified by highlighting the outflow and pressure relative to the sprinkler 20; Col. 9 lines 35-39, a color-coded piping display are preferably used to enable the user to easily visualize the hydraulic data collected for an element, for example, pipes flowing at different velocity are distinctly colored according to the respective flow rates, pressure, velocity and flow of liquid within the pipe).  

7.  Hoeft’772 et al discloses the method claims 1, wherein the constraints include at least one of a building system requirement, a desired level of certification requirement, a nozzle constraint, and a piping constraint (Col. 7 lines 32-46, the computer visually indicates the flowing sprinklers, using lines which extend in a radial manner from the sprinkler head, and provides a display which includes the outflow and pressure of the element, the weakest sprinkler is also easily identified by highlighting the outflow and pressure relative to the sprinkler 20; Col. 9 lines 35-39, a color-coded piping display are preferably used to enable the user to easily visualize the hydraulic data collected for an element, for example, pipes flowing at different velocity are distinctly colored according to the respective flow rates, pressure, velocity and flow of liquid within the pipe.

As per Claims 8-11, and 14-18: The instant claims recite substantially same limitation as the above rejected claims 1-4, and 7, and therefore rejected under the same rationale.

Allowable Subject Matter
Claims 5, 6, 12, 13, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Hoeft’772 et al (US Patent No. 6, 567, 772) discloses optimize the pipe delivery elements… (Col. 2 lines 52-65); optimize the pipe delivery elements..; Fig. 7 is a preferred flowchart for the optimization of selected pipes based on the dynamic analysis of hydraulic performance using the flowing elements (Col. 4 lines 19-21); an existing layout of elements is preferably added as a drawing 10 through the use of a design wizard,… the effect of the wizards is to create repetitious grids of piping, in the drawing, which are typically found in systems of the desired designed (Col. 6 lines 55-65); the computer visually indicates the flowing sprinklers, using lines which extend in a radial manner from the sprinkler head, and provides a display which includes the outflow and pressure of the element, the weakest sprinkler is also easily identified by highlighting the outflow and pressure relative to the sprinkler 20 (Col. 7 lines 32-46); devices within the remote area cursor such as sprinklers having an automatic properties designation are then located 40, the hydraulic performance of the system resulting from the open 22, or automatic 16, flowing fittings is then calculated 42….these steps may be repeated until a location in the drawing for the remote area elements is determined by the user…..optimizing the maximum hydraulic performance of a system comprises selecting an element, or layout of elements, and optimizing the design according to the hydraulic of the system (Col. 7 lines 32-67).
	Hoeft’341 et al (US Patent No. 7,171,341) discloses Fig. 9 a diagram showing an illustration of a display on the display unit of a sprinkler system pipe layout design in a case where the source and target pipes…the elements have distinctive properties that enable the three-dimensional pipe diameter and the coordinates (x, y, z) for location of each pipe end for each pipe layout object in the drawing, the drawing is displayed on the display device (Col. 5 line 55 through Col. 6 line 8).

Hoeft’772 et al and Hoeft’341 et al and other prior arts do not singularly or in combination disclose the limitations: 
“determining a geometry of a location in response to a floor plan; determining a type of fire suppression agent required in response to at least one of articles in the location and hazards in the location; determining an amount of fire suppression agent required in response to at least one of the articles in the location, hazards in the location, the geometry of the location, average temperature of the location, and average pressure of the location; and determining a number of nozzles, a type of each of the nozzles, a location of each of the nozzles within the location in response to the amount of fire suppression agent required” as recited in claims 5, 12, and 19,
“obtaining a layout of nozzles within a location for a fire suppression system; determining a number of pipes, a length of each of the pipes, and a location of each of the pipes to connect each nozzle within the location to a fire suppression agent source in response to the layout of nozzles within the location; determining locations of junctions and elbows to interconnect the pipes; and determining whether the pipe, junctions, and elbows violate a piping constraint” as recited in claims 6, 13, and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        09/07/2022